Citation Nr: 0122387	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-02 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to an effective date prior to March 8, 1996, 
for the assignment of a 60 percent rating for the service-
connected heart disability.  

3.  Entitlement to an effective date prior to May 29, 1998, 
for the assignment of a 20 percent rating for the service-
connected lumbosacral strain.  

4.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently evaluated as 
20 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 1971 to June 1975.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

The issues of an earlier effective date for the assignment of 
a 60 percent rating for the service-connected heart 
disability and entitlement to TDIU are decided herein; the 
remaining matters on appeal are discussed in the Remand 
portion of this document.  

In a statement received in April 2001, the veteran presented 
argument that disabilities of the groin and hip and a 
gastrointestinal disability have existed since service.  
Service connection for disabilities of the groin and hip was 
denied by the RO in December 1975.  Absent appeal, such 
determinations became final.  See 38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.153 (1975) [38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000)].  To warrant 
reopening those claims, new and material evidence must be 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

A review of the record does not show that service connection 
for a gastrointestinal disability has been adjudicated by the 
RO.  Such matters are referred to the RO for clarification as 
to the veteran's intent to pursue VA benefit claims at this 
time and for further action, as indicated.  



FINDINGS OF FACT

1.  In a decision dated in June 1991, the Board denied the 
veteran's claim for an increased rating in excess of 30 
percent for service-connected heart disability.  The veteran 
did not appeal and that determination is final.  

2.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) in the June 1991 Board decision.  

3.  Subsequent to the June 1991 Board decision, it was first 
factually ascertainable that the veteran met the criteria for 
the assignment of a 60 percent rating for the service-
connected heart disability as of September 17, 1992.  

4.  Service connection currently is in effect for heart 
disease, evaluated as 60 percent disabling; lumbosacral 
strain, evaluated as 20 percent disabling; and keratosis of 
the hands and feet, evaluated as no percent disabling.  The 
veteran has no other adjudicated service-connected 
disability.  

5.  The veteran completed one year of college and 
participated in some vocational technologic schooling in the 
area of medical supply.  He has worked primarily as a truck 
driver since service and also has work experience as a stock 
clerk.  His last full-time employment was in 1985.  

6.  The veteran's service-connected disabilities now are 
shown to likely be of sufficient severity as to prevent him 
from engaging in substantially gainful employment consistent 
with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  An effective date of September 17, 1992, for the 
assignment of a 60 percent evaluation for the service-
connected heart disability is assignable.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2000).  

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. § 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, but after the 
case was last adjudicated by the RO, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

This liberalizing legislation and regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
insofar as the veteran's representative, in April 2001 
statement, has evidenced knowledge of the change in law, and 
insofar as VA has already met all obligations to the veteran 
under the new law.  

Specifically, the record reflects that the veteran has been 
informed of the requirements for entitlement to TDIU and an 
earlier effective for the 60 percent grant of benefits for 
cardiac disability, and that he has submitted pertinent 
evidence and/or argument in support of those claims.  

The RO has also informed the veteran by its letters, the 
Statement of the Case, and Supplemental Statements of the 
Case; of the evidence needed to substantiate his claims and 
has advised him of the evidence it has obtained or has been 
unable to obtain.  Also, the decisions herein are favorable 
to the veteran.  

In sum, the facts relevant to the claims decided herein have 
been properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  

Therefore, the veteran will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claim in light of the VCAA.  
A Remand for adjudication by the RO would serve only to 
further delay resolution of these claims.  



Effective Dates


Pertinent Criteria

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).  

Decisions of the Board are appealable to the United States 
Court of Appeals for Veterans Claims (Court) within 120 days 
from the date of mailing of notice of the decision, provided 
that a notice of disagreement concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  

A final and binding decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE.  The 
Court has provided that if a claimant wishes to reasonably 
raise CUE "there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of 
error...that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2000).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2000).

With regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2000); see also 38 C.F.R. 
§ 3.155(a).  

The Board further notes that the Court has held that the VA 
has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In Lynch v. Gober, 11 Vet. App. 22,  (1997) (Lynch 
I), the Court held that the doctrine of constructive notice 
is not retroactively applicable to VA adjudications occurring 
before the Bell decision.  

The regulations pertaining to cardiovascular disabilities, to 
include Diagnostic Code 7005, were revised by VA, effective 
on January 12, 1998.  See 62 Fed. Reg. 65207-224 (December 
11, 1997).  

Prior to that change, a 60 percent rating was warranted under 
Diagnostic Code 7005 following a typical history of acute 
coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, where more than light 
manual labor was not feasible.  38 C.F.R. § 4.104 (1991).  

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  

Applicable laws and regulations further set out, however, 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Court and VA's General Counsel have interpreted the 
provisions of 38 C.F.R. § 3.400(o) as meaning that:  If the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98, 63 Fed. 
Reg. 56704 (1998).  


Factual Background

In a decision promulgated in March 1987, the Board granted 
service connection for a heart disorder.  

The RO effectuated that determination in a rating decision in 
March 1987 and assigned an initial 30 percent rating, 
effective on April 11, 1984.  

The effective date of the grant of service connection and the 
assignment of a 30 percent rating was later amended to the 
day following discharge from service, or June 15, 1975.  The 
veteran appealed the initial rating determination.  

Then, the Board, in a decision dated in June 1988, affirmed 
the denial of an evaluation in excess of 30 percent for heart 
disability.  

By rating decisions dated in October and November 1988, the 
RO again denied an increase and notified the veteran by 
letters dated in November 1988.  He appealed and the RO 
issued a statement of the case in December 1988.  By decision 
promulgated in June 1991, the Board again denied an 
evaluation in excess of 30 percent for a service-connected 
cardiac disability.  Significantly, the veteran did not 
appeal to the Court.  

In July and August 1991, the veteran requested his claim for 
an increased rating for cardiac disability be reopened.  The 
RO denied that benefit by decisions dated in August 1991 and 
notified him by letters also dated in August 1991.  The 
veteran responded with statements received later in August 
and in September 1991.  

In these statements the veteran included lengthy argument 
pertinent to the long-term denial of benefits based on 
disabilities, to include a heart condition, back to the day 
following his discharge from service.  The veteran evidenced 
a belief that since service discharge his disabilities, to 
include a heart condition, had rendered him permanently 
disabled and unemployable.  

In October 1991, the RO sent the veteran a letter advising 
him of the need of medical evidence of an increase to support 
his claim for a higher rating for the service-connected heart 
disability.  The RO advised that, if such was not received 
within one year of the date of the letter, benefits could not 
be paid for any period prior to the date the requested 
evidence was received.  

The veteran responded in a letter dated in October 1991, 
requesting that his claim be held in abeyance in order to 
obtain further medical evidence.  

Later in November 1991, the RO received a report of 
hospitalization for psychiatric disability that the veteran 
requested be considered in connection with his claim of 
entitlement to unemployability benefits.  

On November 15, 1991, the veteran submitted further 
statements pertinent to his own account of cardiac history.  
This was accompanied by a private report of hospitalization 
from June 7 to June 12, 1991, for neuropsychiatric complaints 
diagnosed as major depression and to rule out chronic 
paranoid schizophrenia.  The discharge diagnoses included 
those of abnormal ventricular hypertrophy without specific 
clinical findings or conclusions as to the severity of 
cardiac disability.  

In December 1991, the RO received a copy of a clinical 
psychologist's report that the veteran was treated for 
schizoaffective disorder of the bipolar type and had periods 
of delusions regarding persecution by others as well as 
somatic-type delusions pertaining to the cardiovascular 
system and that his illness had been progressively more 
severe.  In a statement received on December 17, 1991, the 
veteran requested his claim be reconsidered based on that 
medical statement.  

Other documentation contemporary to the time period between 
June 1991 and several years thereafter reflects the veteran's 
pursuit of an earlier effective date for the grant of service 
connection for cardiac disability; as noted hereinabove, that 
claim was resolved in a manner fully favorable to the 
veteran.  

On December 22, 1992, the RO received a statement in which 
the veteran requested maximum compensation for his heart 
disability and referenced treatment by Dr. Nicholls and which 
included an attached release form.  

In a statement signed on February 25, 1993, the veteran again 
referenced Dr. Nicholls, stating a report from that physician 
was attached.  The claims file reveals a report from Dr. 
Nicholls, showing evaluation of the veteran on September 17, 
1992.  The impressions included that of hypertrophic 
cardiomyopathy putting the veteran at increased risk for 
sudden death due to arrhythmias and that the veteran had 
syncopal episodes that might be related to arrhythmias from 
the illness.  

Dr. Nicholls also opined that the veteran was unable to 
perform any duties that required exertion due to his cardiac 
problems.  

On March 8, 1996, the RO received a statement in which the 
veteran claimed entitlement to an increased evaluation for 
the service-connected cardiac disability.  

By a decision promulgated in December 1999, the Board 
assigned a 60 percent rating for service-connected heart 
disability.  

The RO then effectuated the determination by a rating 
decision in January 2000, assigning the 60 percent rating 
effective on March 8, 1996.  


Analysis

First, the Board recognizes the veteran's argument to the 
effect that assignment of a 60 percent rating for heart 
disability is warranted back to 1975, immediately after his 
discharge from service.  However, by decision dated in June 
1991, the Board denied entitlement to an evaluation in excess 
of 30 percent for the veteran's service-connected heart 
disability.  The veteran did not appeal to Court.  

Thus, the June 1991 Board decision became final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 19.104 (1990).  An 
effective date cannot be assigned prior to the date of a 
final decision.  38 C.F.R. § 3.400.  See also Lalonde v. 
West, 12 Vet. App. 377 (1999); Perry v. West, 12 Vet. App. 
365 (1999).  

Here the Board notes that a decision by the Board is, 
however, subject to revision on the grounds of CUE.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111 (West Supp. 2001).  
A review to determine whether CUE exists in a final Board 
decision may be initiated by the Board, on its own motion, or 
by a party to that decision.  38 C.F.R. § 20.1400(a) (2000).  

The veteran has not filed a motion with the Board for 
revision of the June 1991 Board decision due to CUE, nor has 
he identified any error of fact or law in that decision.  See 
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400-
20.1411 (2000).  See also Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993).  

The Board emphasizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers, compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Generally, either the correct facts, as were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  

Also, a review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b) (2000).  

To warrant revision of any Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2000).  Examples of situations that are not CUE 
are (1) A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) The Secretary's 
failure to fulfill the duty to assist; (3) A disagreement as 
to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2000).

A careful review of the June 1991 Board decision reveals that 
such was based on consideration of the laws and regulations 
governing the evaluation of cardiac disability extant in June 
1991, 38 C.F.R. § 4.104, Diagnostic Code 7005 (1990), and 
based on consideration of both contemporary VA examination 
evidence and private medical opinion showing heart disability 
precluding only strenuous activity, without precluding more 
light labor.  

Based on such the Board sees no basis upon which to raise of 
motion of CUE in the June 1991 decision.  As stated, the 
veteran himself has not raised such a claim or identified any 
error of fact or law in the June 1991 decision.  Thus, that 
decision remains final.  

The Board will therefore undertake to only consider 
entitlement to an effective date prior than the currently 
assigned date of May 8, 1996, but not subsequent to June 4, 
1991, the date of the final Board decision denying an 
evaluation in excess of 30 percent for cardiac disability.  

The Board begins by acknowledging the veteran's statements, 
received by the RO in July and August 1991.  The RO 
considered those statements as claims for an increased rating 
and then denied the veteran's claim absent any evidence of 
increase since the June 1991 Board decision.  The RO properly 
notified the veteran of such decisions.  

Although the veteran responded in August and September 1991, 
a review of such statements reflects them to be merely a 
duplicate recitation of the veteran's general, ongoing 
contention that the record shows him to have been permanently 
and totally disabled due to heart disability and a lack of 
vocational abilities.  

The veteran, in such statements, does not point to any 
disagreement with any specific RO denial of entitlement to an 
evaluation in excess of 30 percent or identify any evidence 
or findings supportive of an increase.  See 38 C.F.R. 
§ 20.201 (2000).  In any case, in October 1991, the RO 
specifically advised the veteran of the need for medical 
evidence to support his claim for an increase and that, if 
such was not received, no further action would be taken on 
his claims.  

38 C.F.R. § 3.158(a) (2000) provides that, generally, where 
evidence requested in connection with a claim for increase is 
not furnished within one year after the date of request, the 
claim will be considered abandoned and after the expiration 
of one year, further action will not be taken unless a new 
claim is received.  Then, should the right to benefits be 
finally established, the award will not be authorized earlier 
than the date of filing the new claim.  

In the one year following the RO's October 1991 letter, the 
veteran provided additional personal statements similar to 
those previously submitted and medical evidence pertinent to 
psychiatric disability.  He did not provide or otherwise 
identify medical evidence of increased cardiac manifestations 
as requested by the RO in that one-year period.  As such, his 
claim must be considered to have been abandoned.  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court pointed out that the applicable statutory and 
regulatory provisions, properly construed, require the Board 
to look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for increased benefits and, then, to all other evidence of 
record to determine the "earliest date as of which," within 
the year prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 
3.400(o)(2), 3.155(a) (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  

On December 22, 1992, the RO received a statement in which 
the veteran requested maximum compensation for his heart 
disability, referenced treatment by Dr. Nicholls.  Such 
statement constitutes a claim for increase.  Moreover, as set 
out hereinabove, Dr. Nicholls evaluated the veteran on 
September 17, 1992, and concluded at that time that the 
veteran was unable to perform any duties that required 
exertion due to his cardiac problems.  

VA's Schedule, as extant in 1992, provided for assignment of 
a 60 percent rating for heart disability where more than 
light manual labor was not feasible.  Based on consideration 
of Dr. Nicholls' statement, such criteria were met at the 
time of receipt of the veteran's December 1992 claim, less 
than one year after the date of Dr. Nicholls' evaluation.  

Thus, in this case, September 17, 1992, the date Dr. Nicholls 
examined the veteran and found him to be precluded from 
exertional labor due to cardiac disability, may properly be 
assigned as the effective date of claim.  38 C.F.R. 
§ 3.400(o).  To that extent, the veteran's appeal is allowed.  

However, the Board finds no basis for assignment of an 
effective date prior to that point.  Even, assuming arguendo, 
that the veteran's July and August 1991 claims for increase 
remained open and were not abandoned, the law is specific in 
providing that the effective date of increase will be the 
later of the date entitlement is shown or the date of receipt 
of claim.  

The September 17, 1992, evaluation date is later than the 
date of receipt of the veteran's July and August 1991 claims 
and is the first date subsequent to the Board's June 1991 
decision that entitlement to a rating in excess of 30 percent 
was shown.  There is no medical evidence showing increased 
cardiac disability to have manifested in the interim between 
December 1991 (one year earlier than the date of receipt of 
the December 1992 claim for increase) and September 1992 (the 
date of Dr. Nicholls' evaluation) so as to support an 
effective date earlier than September 17, 1992 pursuant to 
38 C.F.R. § 3.400(o).  

Nor is there medical evidence showing that such increase was 
manifested prior to September 17, 1992, but after the June 
1991 final Board decision to support any pending claim for 
increase received in July and August 1991.  And, to the 
extent any increased disability in fact occurred more than 
one year prior to a pending claim for increase after the June 
1991 Board decision, the law provides that the increase is 
effective the date of claim.  38 U.S.C.A. 5110(b)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  


TDIU

Pertinent Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).  

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  

The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment, Moore v. 
Derwinski, 1 Vet. App. 356. 358 (1991).  The question in a 
total rating case based upon individual unemployability due 
to service-connected disability is whether the veteran is 
capable of performing the physical and mental acts required 
by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  


Analysis

The veteran is service-connected for a heart disorder, 
evaluated as 60 percent disabling; chronic lumbosacral 
strain, evaluated as 20 percent disabling; and, 
hyperkeratosis of the hands and feet, evaluated as zero 
percent disabling.  Such assigned ratings combine to 70 
percent.  See 38 C.F.R. § 4.25 (2000).  Thus, the veteran 
meets the percentage criteria under 38 C.F.R. § 4.16(a).  

The evidence of record shows that the evidence is in relative 
equipoise as to whether the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disabilities but with regard to his occupational experience 
and level of education.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Board notes that the veteran completed one year of 
college and had some vocational training in the medical 
supply field.  However, his work experience is predominantly 
that of a truck driver with limited experience working as a 
stock clerk in the late 1980's after he was unable to 
continue working as a truck driver full time.  

The Board here notes that the claims file contains past 
evidence relevant to the veteran's unsatisfactory job 
performance as a factor in his employment termination in the 
early 1980's.  However, such evidence is a decade or more old 
and not dispositive of the question at issue herein.  

Similarly, the past medical evidence pertinent to the 
asymptomatic nature of the veteran's cardiac disabilities and 
evidence suggesting his lumbosacral complaints were not 
consistent with clinical evaluation results are out-of-date 
and not reflective of current physical limitations due to 
service-connected disability.  Finally, the Board notes that 
entitlement to TDIU was denied by the Board in a 1999 
decision based on consideration of the above.  

However, the Board has reviewed the record and afforded great 
weight to the more contemporary medical evidence of record:  
a medical statement dated in January 2000.  In that statement 
Dr. Davis, a specialist in cardiology, stated the veteran had 
non-obstructive hypertrophic cardiomyopathy and hypertension, 
manifested by chronic angina and recurrent syncopal episodes.  

Dr. Davis opined that the veteran had previously been advised 
not to engage in any strenuous physical activity or undo 
exertion that could compromise his condition and set out that 
patients with the stated conditions were at risk of sudden 
death.  

Dr. Davis referenced his September 1995 opinion that the 
veteran was totally disabled and incapable of performing any 
type of work due to physical impairments, non-obstructive 
hypertrophic cardiomyopathy and hypertension.  The Board here 
notes that its December 1999 denial, in part, was based on 
the lack of specification in the September 1995 opinion as to 
what disabilities resulted in the veteran's unemployability.  
Dr. Davis has now clarified that basis.  The Board also notes 
that a historical overview of the record supports the 
veteran's contention that his service-connected heart 
disability is rare and was difficult for medical personnel to 
diagnose and treat.  

The Board also emphasizes that the contemporary record is 
consistent in showing the veteran to be precluded from heavy 
employment or manual labor such as his past work as a truck 
driver and backhoe operator both due to his cardiac problems 
and due to his lumbar spine disability.  The Board further 
notes evidence of failed vocational rehabilitation efforts; a 
March 1989 VA letter sets out that the veteran was determined 
not reasonably feasible to participate in job training as he 
missed classes due to frequent complaints of chest pain.  

The Board denial in 1999 hinged, in effect, on the fact that 
the probative evidence of record did not link any service-
connected disability, to the inability to perform any work.  
However, when considering the nature of limitations resulting 
from the veteran's lumbar spine and cardiac disabilities, in 
effect precluding him from any physical exertion or any 
stress such as found in many work situations that may 
negatively impact his orthopedic or cardiac status, in 
conjunction with his work history as a truck driver and 
without significant other experience, the Board now finds 
that he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  



ORDER

An effective date no earlier than September 17, 1992, for the 
assignment of a 60 percent rating for the service-connected 
heart disability, is granted, subject to the law and 
regulations governing the payment of VA monetary awards.  

A total disability rating based on individual unemployability 
due to service-connected disabilities also is granted, 
subject to the law and regulations governing the payment of 
VA monetary awards.  



REMAND

In a rating decision dated in December 1975, the RO 
established service connection for lumbosacral strain and 
assigned an initial zero percent rating, effective 
June 15, 1975.  The RO notified the veteran of that decision 
by letter dated in January 1996.  He filed a timely notice of 
disagreement and the RO issued a statement of the case in 
November 1976.  The veteran failed to perfect his appeal by 
submission of a timely substantive appeal and the December 
1975 rating decision became final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.153 (1975).  

On January 12, 1983, the RO received a statement in which the 
veteran requested an increased rating for his lumbosacral 
strain.  The RO denied an increased rating in April 1983 upon 
consideration of additional private medical records, and 
notified the veteran of the decision by letter dated in May 
1983.  

In April 1984, the RO received a statement in which the 
veteran expressed disagreement with the RO's denial of 
increased compensation for a lumbosacral strain.  In a letter 
dated in May 1984, the RO advised the veteran's 
Representative in Congress that the veteran had appealed the 
RO's denial of an increased rating for lumbosacral disability 
and that "that issue [would] be incorporated into his appeal 
to the Board of Veterans Appeals."  

The RO issued a Statement of the Case in July 1984.  In 
letters dated in July and September 1984, the RO similarly 
advised the veteran's Senator in Congress.  In July, the 
veteran expressed continued disagreement with the denial of 
benefits for his back.  Additionally, other statements, such 
as those received in 1987, evidence the veteran's continued 
disagreement with the RO's denial of an increased rating for 
a lumbosacral disability, without final adjudication of the 
matter.  

Despite the above, the RO accepted a statement, marked as 
received May 29, 1998, as the veteran's request for an 
increased rating for his lumbosacral spine disability.  The 
RO thereafter assigned a 20 percent rating, effective on May 
29, 1998.  The veteran perfected an appeal with respect to 
the matter of entitlement to an increased rating prior to May 
29, 1998.  That matter is currently before the Board.  

However, due to the procedural posture of this case, the 
matter of entitlement to an increased rating for lumbosacral 
strain, pending since 1983, must still be adjudicated.  The 
RO has not considered such matter based on the entire 
evidentiary record; nor is it clear that all pertinent 
records of treatment or evaluation for the lumbosacral spine 
in the interim between approximately the 1983 receipt of 
claim and to date are of record.  

As such, a Remand to ensure association of relevant records 
with the claims file, and for preparation of a Supplemental 
Statement of the Case considering the rating matter is 
warranted.  Thereafter, any unresolved claim relevant to the 
effective date for the assignment of a 20 percent rating 
should be reconsidered.  

Here, the Board also notes that the veteran is pursuing 
entitlement to service connection for cervical spine 
disability.  Although the outcome of such appeal is relevant 
to the question of TDIU, insofar as that benefit has been 
granted herein above, the veteran is not prejudiced by this 
remand.  

Relevant to the facts, the Board acknowledges that the 
veteran's service medical records document cervical 
complaints.  Specifically, service medical records show neck 
complaints after a football injury.  Such problem was 
diagnosed as a muscle strain and treated with moist heat, 
massage and range of motion exercises with good relief of 
symptoms.  

However, the service medical records note no evidence of any 
neurologic involvement or cervical axis injury.  Service 
records also indicate lower back problems, for which the 
veteran is service-connected, but do not identify any 
neurologic involvement, or any involvement of the cervical 
spine in connection with the in-service lumbar spine 
treatment.  Such is in contrast to the veteran's account, 
offered to physicians, of an in-service injury resulting in 
temporary paralysis and/or other neurologic involvement of 
the cervical spine.  

The Board also notes that the record indicates the veteran's 
involvement in a motor vehicle accident in or around 1980 or 
1981 with cervical injury and an instance where there was 
cervical compression in or around 1989, as well as physician 
note of another football injury in 1993.  It does not appear 
that records associated with such incidents are contained in 
the claims file.  Nor is it clear that the 1998 VA examiner 
or a private physician, Dr. Gleason, reviewed service medical 
entries or post-service records pertinent to further cervical 
spine injuries in considering the question of whether a nexus 
exists between currently diagnosed cervical disability and 
service.  

Thus, a Remand to obtain additional records and an opinion 
based on consideration of a complete and accurate history is 
in order.  

Accordingly, the above-cited matters are remanded to the RO 
for the following action:

1.  The RO should take appropriate action 
to request that the veteran supply the 
names, addresses and approximate dates of 
treatment or evaluation for all health 
care providers, VA and non-VA, who have 
treated or evaluated him for lumbosacral 
or cervical disability since in or around 
discharge from service to date.  In 
particular, the veteran is requested to 
identify and provide release for medical 
records associated with his post-service 
motor vehicle accident, in or around 
1980/81, an injury in 1989, or any other 
post-service events impacting the 
cervical spine.  The RO should then take 
all necessary steps to obtain copies of 
those records not already part of the 
claims folder.  In any case, the RO 
should ensure all pertinent VA treatment 
or hospitalization records are associated 
with the claims file.  

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records.  The veteran is advised 
that the duty to assist is not a one-way 
street and his cooperation is required to 
ensure the proper adjudication of his 
claims.  Hurd v. West, 13 Vet. App. 449, 
452-53 (2000).  

3.  The RO should schedule the veteran 
for VA examinations to determine the 
current severity of the service-connected 
lumbosacral disability and to determine 
the nature and likely etiology the 
claimed cervical spine disorder.  The 
examiner must review the claims folder 
before completing the examination report.  

a)  The examiner is requested to provide 
an opinion as to whether it is at least 
as likely as not that any currently 
identified cervical spine disability is 
related to in-service injury.  The 
examiner is requested to include comment 
on the significance, if any, of the 
veteran's post-service cervical spine 
injury.  The examiner should provide a 
supporting rationale for each opinion 
expressed, with reference to findings 
shown in service medical and post-service 
medical records.  

b)  The examiner is requested to identify 
manifestations of the service-connected 
lumbosacral strain.  The examiner should 
define normal lumbosacral motion and 
then, describe, in degrees of excursion, 
the active ranges of lumbosacral motion 
demonstrated on examination.  The 
examiner should characterize any 
resulting motion limitation, to the 
extent possible, as mild, moderate or 
severe in degree.  The examiner should 
identify the presence and degree of, or 
absence of the following:  muscle 
atrophy; changes in condition of the skin 
indicative of disuse; weakness; 
incoordination; temperature changes; bone 
deformities; or, any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the lumbosacral 
spine.  The examiner is requested to:  
(1) express an opinion as to whether pain 
significantly limits the veteran's 
functional ability of the during flare-
ups, or when the joint is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion resulting.  

4.  The RO should ensure that the above-
cited development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.  

5.  Thereafter, the RO should re-
adjudicate the issues of service 
connection for a cervical spine 
disability and an increased rating for 
lumbosacral disability and the matter of 
entitlement to an earlier effective date 
for the grant of a 20 percent rating for 
the service-connected lumbosacral 
disability.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case that contains all 
potentially applicable laws and 
regulations and a recitation of the 
evidence considered.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 



